DETAILED ACTION
This action is in reply to papers filed 11/23/2021. Claims 13, 15 and 20-25 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180344774A1, Published 12/6/2018.

   Moot Claim Rejections
The 112 (d) rejection of claim 16 is moot in view of the cancellation of said claim.  

Withdrawn Claim Rejections
Applicant's arguments filed 11/23/2021, with respect to the 102 (a)(1) rejection of claims 13, 16 and 21-22 as being anticipated by Niitsu et al. (JP2001136985A, Published 5/22/2001) has been fully considered.  The 102 (a) (1) rejection of claims 13 and 21-22 is withdrawn. It is noted that the rejection has been withdrawn as independent claim 13 has been amended to recite “…mesenchymal stem cells.” None of the cited references teach this limitation. The rejection of claim 16 is moot as the claim is cancelled.
Applicant's arguments filed 11/23/2021, with respect to the 103 (a) rejection of claims   20 and 23 as being unpatentable over Niitsu et al. (JP2001136985A, Published 5/22/2001) as applied to claims 13, 16 and 21-22, and further in view of Crapo et al. (U.S. Patent US6127356, published 10/3/2000, previously cited) and Crapo et al. (U.S. Patent US5994339, Published 11/30/1999, previously cited) has been fully considered, and are found persuasive. Note that the rejection is withdrawn as the prior art rejection of independent claim 13 has been withdrawn.  
      Maintained Claim Rejections
Applicant's arguments filed 11/23/2021, with respect to the 103 (a) rejection of claim   14 and 15 as being unpatentable over Niitsu et al. (JP2001136985A, Published 5/22/2001) as applied to claims 13, 16 and 21-22, and further in view of Liang et al. (Cell Transplant. 2011;20(9):1395-408) has been fully considered, but are not found persuasive. Note that the rejection has been maintained because previously pending claim 14 limited the generic ‘stem cell’ recited in independent claim 13 to a ‘mesenchymal stem cell.’ Independent claim 13 has now been amended to include a ‘mesenchymal stem cell.’ Liang teaches a ‘mesenchymal stem cell’.  Accordingly, the rejection is maintained. To the extent that they are relevant to the maintained rejection, Applicant’s arguments will be addressed following maintained rejection. 


     RULE 1.132 DECLARATION
Evidence presented in the 'Kim Declaration' will be addressed following the maintained rejections.
         Maintained Claim Rejections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 13, 15 and 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Niitsu et al. (JP2001136985A, Published 5/22/2001) and Liang et al. (Cell Transplant. 2011;20(9):1395-408.). Examiner’s note: Claim 15 has been interpreted as depending on claim 13. See 112 (b) rejection below. 

Regarding claim 13, in-part, Niitsu et al. teach a method for treating an inflammatory disease in a subject, the method comprising administering an effective amount of a composition comprising, as an active ingredient, hematopoietic stem cells (para. 73) expressing extracellular superoxide dismutase (SOD3) to a subject in need thereof, wherein the inflammatory disease is colitis (as further in claim 13) (para. 22) and wherein the stem cells overexpressing SOD3 are obtained by transfecting stem cells with a recombinant expression vector comprising a polynucleotide encoding SOD3 (as in claim 21) (para. 44; para. 66) and wherein the recombinant expression vector is an adenovirus vector (as in claim 22) (para. 44). 
It must be noted here that although Niitsu does not ipsis verbis teach the stem cells overexpress SOD3, insofar as claim 21 is drawn to the process of obtaining SOD3 overexpressing stem cells and Niitsu teaches said process, Niitsu meets the limitations recited in claim 21. A major tenet of science is that the same method will provide the same result.  To 
However, Niitsu et al. fails to teach mesenchymal stem cells (as further in claim 11).
Before the effective filing date of the claimed invention, Liang et al. studied whether human umbilical cord (as in claim 15) derived mesenchymal stem cells (hUC-MSCs) (as further in claim 13) could ameliorate colitis by modulating the response of inflammatory immune cells and downregulating the expression of proinflammatory cytokines (Abstract; Pg. 1396, Col. 1, para. 2). Towards this end, Liang showed that systemically infused hUC-MSCs homed to the TNBS-induced inflammatory colon and effectively attenuated colitis. In fact, Liang teaches hUC-MSCs were able suppress the expression of Th1-type cytokine IFN-γ in colitic tissues. Concluding, Liang reasons that considering hUC-MSCs can readily be isolated with no harm to donors and expanded rapidly in large quantities, they provide an excellent choice for future clinical applications (Pg. 1406, Col. 1, last paragraph).
When taken with the method of treating colitis of Niitsu et al., one of ordinary skill in the art would have found it prima facie obvious to substitute the hematopoietic stem cells of Niitsu et al. with the umbilical cord derived mesenchymal stem cells of Liang et al. The skilled artisan would have found it prima facie obvious to make such a substitution because Liang teaches hUC-MSCs actually home to the site of colitis in an order treat colitis. Thus, the skilled artisan would have made the substitution for the expected benefit of the SOD3 overexpressing hUC-MSCs to home to the site of colitis in order to treat colitis. Additionally, the skilled artisan would have been further motivated to substitute the hematopoietic stem cells of Niitsu et al. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                                    Applicant’s Arguments/Response to Arguments 
Applicant argues:  In rejecting independent claim 13, the Examiner conceded that although Niitsu discloses hematopoietic stem cells, it fails to teach mesenchymal stem cells. Niitsu also describes the effectiveness of treating autoimmune-related colitis using fibroblast cells in Example 6. However, Niitsu does NOT disclose a method of treating an inflammatory disease by administering a composition comprising mesenchymal stem cells overexpressing SOD3. As noted by the Examiner, hematopoietic stem cells are different stem cells than mesenchymal stem cells. Further, treating autoimmune-related colitis using fibroblast cells is a different treating method than the claimed method of treating an inflammatory disease
by administering a composition comprising mesenchymal stem cells overexpressing SOD3.
Further, Niitsu does not provide any reason to motive one of ordinary skill in the art to modify its treating method using fibroblast cells to a method of treating by administering a composition comprising mesenchymal stem cells overexpressing SOD3. As discussed above, Niitsu discloses a use of hematopoietic stem cells without providing any experimental results and describes the use of fibroblast cells for treating autoimmune-related colitis. However, Niitsu does NOT teach or suggest that the mesenchymal stem cells overexpressing SOD3 would be effective in treating colitis, inflammatory bowel disease, Crohn's disease, ulcerative colitis, psoriasis and atopic dermatitis. Further, Applicant respectfully submits that one or ordinary skill 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As noted above, the 102 (a) (1) rejection of claim 13, 16 and 21-22 as being anticipated by Niitsu et al. has been withdrawn in view of the inclusion of the term ‘mesenchymal’ in independent claim 13.
Applicant’s arguments: Further, Liang discloses a method treating colitis, inflammatory bowel disease, Crohn' s disease, ulcerative colitis, psoriasis and atopic dermatitis by administering a composition comprising mesenchymal stem cells overexpressing SOD3. In rejecting claims 14 and 15, the Examiner stated that Liang discloses the use of human MSCs for treating colitis. However, Applicant respectfully submits that one of ordinary skill in the art would not reasonably expect the therapeutic effect of SOD3 overexpressing MSCs in the claimed inflammatory colitis diseases and skin diseases, let alone predict the
unexpected synergistic effect of SOD3 overexpressing MSCs of the claimed treating method.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because Examiner noted that one of ordinary skill art- seeking to treat colitis- would certainly look to the teachings of Liang as Liang showed human umbilical cord derived mesenchymal stem cells (hUC-MSCs) systemically infused into a subject homed to the TNBS-induced inflammatory colon and effectively attenuated colitis.  Given the fact that Niitsu et al.  already taught that a composition comprising hematopoietic stem cells expressing extracellular in vivo expression of SOD3 treats colitis. It is plain that, per Niitsu, it is the SOD3 that treats colitis and the delivery vehicle (cell type) does not significantly contribute to treatment (see Abstract; Title; para. 1).  
The synergistic effects observed by Applicant are immaterial to claim 13 and dependents. This is because claim 13 is drawn to treating one of colitis, inflammatory bowel disease, Crohn's disease, and ulcerative colitis. As admitted by Applicant in ’Remarks’, the synergistic effects are observed in animal models of psoriasis and atopic dermatitis (Pg. 2, para. 2 of ‘Remarks’). Absent evidence to the contrary, a reduction in the thickness of the epidermis layer (see Declaration) would not ‘treat’ inflammatory bowel disease, given Applicant’s teaching that the term ‘treatment’ means a clinical procedure intended to alter a natural course of an individual to be treated (see para. 62 of PgPub). 

                                             New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is copied below, in full. 

    PNG
    media_image1.png
    136
    938
    media_image1.png
    Greyscale

At issue here is that claim 14 is cancelled, see below.

    PNG
    media_image2.png
    81
    832
    media_image2.png
    Greyscale

Accordingly, the metes and bounds of claim 15 are unclear. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsu et al. (JP2001136985A, Published 5/22/2001) and Liang et al. (Cell Transplant. 2011;20(9):1395-408.) as applied to claims 13, 15 and 21-22 above, and further in view of Crapo et al. (U.S. Patent US6127356, published 10/3/2000, previously cited) and Crapo et al. (U.S. Patent US5994339, Published 11/30/1999, previously cited.
The teachings of Niitsu et al. in view of Liang et al. are relied upon as detailed above. However, neither Niitsu et al. nor Liang et al. teach the SOD3 includes the amino acid sequence defined by SEQ ID NO: 1 or SEQ ID NO: 3 (as in claim 20).
Before the effective filing date of the claimed invention, Crapo et al. taught a method of treating an inflammatory condition in a patient in need of such treatment comprising administering to the patient an effective amount of an oxidant scavenger, such as EC-SOD, under conditions such that the treatment is effected (Col. 6, lines 22-27). In fact, Crapo teaches an amino acid sequence that is 100% identical to SEQ ID NO: 1 of claim 20.  The alignment between SEQ ID NO:  1(Qy, query) and the SOD3 amino acid sequence taught by Crapo et al. (Db, database) is provided below.

RESULT 5
AAY94782
ID   AAY94782 standard; protein; 240 AA.
XX
AC   AAY94782;
XX
DT   15-JUN-2007  (revised)
DT   12-FEB-2001  (first entry)
XX
DE   Human superoxide dismutase (EC-SOD) protein sequence.
XX
KW   Porphine; metal complex oxidant scavenger; inhibitor; EC-SOD; gout;
KW   superoxide dismutase; myocardial infarction; stroke; acute head trauma;
KW   organ reperfusion; bowel ischaemia; pulmonary infarction; glaucoma;
KW   skeletal muscle reperfusion injury; central nervous system disease; AIDS;
KW   dementia; stroke; amylotrophic lateral sclerosis; Parkinson's disease;
KW   Huntington's disease; neurological disorder; arthritis; hypertension;
KW   artherosclerosis; oedema; septic shock; pulmonary hypertension; asthma;
KW   impotence; infertility; endometriosis; diabetes; pneumonia; human;
KW   cystic fibrosis; sinusitis; autoimmune disease; BOND_PC;
KW   superoxide dismutase 3, extracellular;
KW   Superoxide dismutase 3, extracellular [Homo sapiens];
KW   superoxide dismutase; extracellular-superoxide dismutase (EC 1.15.1.1);
KW   extracellular-superoxide dismutase mature peptide G00-125-291; SOD3;
KW   SOD3 [Homo sapiens]; superoxide dismutase 3;
KW   superoxide dismutase 3 [synthetic construct];
KW   superoxide dismutase 3, extracellular [synthetic construct]; GO1666;

KW   GO16209; GO16491; GO46872.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..18
FT                   /note= "Putative signal peptide"
FT   Protein         19..240
FT                   /label= EC-SOD
FT                   /note= "Superoxide dismutase"
XX
CC PN   US6127356-A.
XX
CC PD   03-OCT-2000.
XX
CC PF   07-JUN-1996;   96US-00663028.
XX
PR   15-OCT-1993;   93US-00136207.
PR   13-OCT-1994;   94US-00322766.
PR   07-JUN-1995;   95US-00476866.
PR   11-MAR-1996;   96US-00613418.
XX
CC PA   (UYDU-) UNIV DUKE.
XX
CC PI   Crapo JD,  Fridovich I,  Oury T,  Folz RJ,  Trova MP,  Freeman BA;
CC PI   Batinic-Haberle I,  Day BJ;
XX
DR   WPI; 2000-664150/64.
DR   N-PSDB; AAA28294.
DR   PC:NCBI; gi338284.
DR   PC:SWISSPROT; P08294.
XX
CC PT   New metal complexes of methine substituted porphines useful as catalytic 
CC PT   oxygen scavengers.
XX
CC PS   Disclosure; Fig 24; 97pp; English.
XX
CC   This invention relates to porphines and their metal complex oxidant 
CC   scavengers, where the metal is manganese, copper or iron. The porphines 
CC   exhibit cardiant; cerebroprotective; vasotropic; ophthalmological; 
CC   antiparkinsonian; nootropic; anticonvulsant; cytostatic; gynecological; 
CC   antiarteriosclerotic; antiinflammatory; antibacterial; immunosuppressive;
CC   hypotensive; antidiabetic; antigout; antiasthmatic; and virucide 
CC   activity. The porphines act as superoxide dismutase (SOD) inhibitors and 
CC   are used as catalytic scavengers of reactive oxygen species to protect 
CC   against ischaemia reperfusion injuries associated with myocardial 
CC   infarction, stroke, acute head trauma, organ reperfusion following 
CC   transplantation, bowel ischaemia, pulmonary infarction, surgical 
CC   occlusion of blood flow, soft tissue injury, skeletal muscle reperfusion 
CC   injuries, glaucoma, macular degeneration of the eye, diseases of the 
CC   bones, to increase the limited storage viability of transplanted hearts, 
CC   kidneys, skin and other organs and tissues. The compounds are also useful
CC   in the treatment of diseases of the central nervous system (including 

CC   disease, Huntington's disease, disease of the musculature, cardiac 
CC   fatigue of congestive heart failure, muscle weakness syndrome associated 
CC   with myopathies, neurological disorders, arthritis, systemic 
CC   hypertension, artherosclerosis, oedema, septic shock, pulmonary 
CC   hypertension, impotence, infertility, endometriosis, premature uterine 
CC   contractions, microbial infections, gout, Type II diabetes mellitus, 
CC   inflammation of the lungs, asthma, pneumonia, cystic fibrosis, chronic 
CC   sinusitis and autoimmune disease. The present sequence represents the 
CC   human EC-SOD protein. EC-SOD is a tetrameric glycosylated copper and zinc
CC   containing enzyme. The enzyme is used to illustrate the activity of the 
CC   porphines of the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 240 AA;

  Query Match             100.0%;  Score 1282;  DB 1;  Length 240;
  Best Local Similarity   100.0%;  
  Matches  240;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLALLCSCLLLAAGASDAWTGEDSAEPNSDSAEWIRDMYAKVTEIWQEVMQRRDDDGTLH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLALLCSCLLLAAGASDAWTGEDSAEPNSDSAEWIRDMYAKVTEIWQEVMQRRDDDGTLH 60

Qy         61 AACQVQPSATLDAAQPRVTGVVLFRQLAPRAKLDAFFALEGFPTEPNSSSRAIHVHQFGD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AACQVQPSATLDAAQPRVTGVVLFRQLAPRAKLDAFFALEGFPTEPNSSSRAIHVHQFGD 120

Qy        121 LSQGCESTGPHYNPLAVPHPQHPGDFGNFAVRDGSLWRYRAGLAASLAGPHSIVGRAVVV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LSQGCESTGPHYNPLAVPHPQHPGDFGNFAVRDGSLWRYRAGLAASLAGPHSIVGRAVVV 180

Qy        181 HAGEDDLGRGGNQASVENGNAGRRLACCVVGVCGPGLWERQAREHSERKKRRRESECKAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HAGEDDLGRGGNQASVENGNAGRRLACCVVGVCGPGLWERQAREHSERKKRRRESECKAA 240

However, none of Niitsu or Crapo teach the polynucleotide encoding SOD3 includes the nucleotide sequence defined by SEQ ID NO: 2 or SEQ ID NO: 4 (as in claim 23).
Before the effective filing date of the claimed invention, Crapo (b) et al. taught a method of treating an inflammatory condition in a patient in need of such treatment claim 23.  The alignment between SEQ ID NO:  2 (Qy, query) and the polynucleotide encoding SOD3 taught by Crapo (b) et al. (Db, database) is provided below.
RESULT 13
US-08-476-866-20
; Sequence 20, Application US/08476866
; Patent No. 5994339
;  GENERAL INFORMATION:
;    APPLICANT:  CRAPO, JAMES D.
;    APPLICANT:  FRIDOVICH, IRWIN
;    APPLICANT:  OURY, TIM
;    APPLICANT:  DAY, BRIAN J.
;    APPLICANT:  FOLZ, RODNEY J.
;    APPLICANT:  FREEMAN, BRUCE A.
;    TITLE OF INVENTION:  SUPEROXIDE DISMUTASE AND MIMETICS THEREOF
;    NUMBER OF SEQUENCES:  24


  Query Match             100.0%;  Score 720;  DB 5;  Length 10079;
  Best Local Similarity   100.0%;  
  Matches  720;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCTGGCGCTACTGTGTTCCTGCCTGCTCCTGGCAGCCGGTGCCTCGGACGCCTGGACG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5085 ATGCTGGCGCTACTGTGTTCCTGCCTGCTCCTGGCAGCCGGTGCCTCGGACGCCTGGACG 5144

Qy         61 GGCGAGGACTCGGCGGAGCCCAACTCTGACTCGGCGGAGTGGATCCGAGACATGTACGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5145 GGCGAGGACTCGGCGGAGCCCAACTCTGACTCGGCGGAGTGGATCCGAGACATGTACGCC 5204

Qy        121 AAGGTCACGGAGATCTGGCAGGAGGTCATGCAGCGGCGGGACGACGACGGCACGCTCCAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5205 AAGGTCACGGAGATCTGGCAGGAGGTCATGCAGCGGCGGGACGACGACGGCACGCTCCAC 5264

Qy        181 GCCGCCTGCCAGGTGCAGCCGTCGGCCACGCTGGACGCCGCGCAGCCCCGGGTGACCGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5265 GCCGCCTGCCAGGTGCAGCCGTCGGCCACGCTGGACGCCGCGCAGCCCCGGGTGACCGGC 5324


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5325 GTCGTCCTCTTCCGGCAGCTTGCGCCCCGCGCCAAGCTCGACGCCTTCTTCGCCCTGGAG 5384

Qy        301 GGCTTCCCGACCGAGCCGAACAGCTCCAGCCGCGCCATCCACGTGCACCAGTTCGGGGAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5385 GGCTTCCCGACCGAGCCGAACAGCTCCAGCCGCGCCATCCACGTGCACCAGTTCGGGGAC 5444

Qy        361 CTGAGCCAGGGCTGCGAGTCCACCGGGCCCCACTACAACCCGCTGGCCGTGCCGCACCCG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5445 CTGAGCCAGGGCTGCGAGTCCACCGGGCCCCACTACAACCCGCTGGCCGTGCCGCACCCG 5504

Qy        421 CAGCACCCGGGCGACTTCGGCAACTTCGCGGTCCGCGACGGCAGCCTCTGGAGGTACCGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5505 CAGCACCCGGGCGACTTCGGCAACTTCGCGGTCCGCGACGGCAGCCTCTGGAGGTACCGC 5564

Qy        481 GCCGGCCTGGCCGCCTCGCTCGCGGGCCCGCACTCCATCGTGGGCCGGGCCGTGGTCGTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5565 GCCGGCCTGGCCGCCTCGCTCGCGGGCCCGCACTCCATCGTGGGCCGGGCCGTGGTCGTC 5624

Qy        541 CACGCTGGCGAGGACGACCTGGGCCGCGGCGGCAACCAGGCCAGCGTGGAGAACGGGAAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5625 CACGCTGGCGAGGACGACCTGGGCCGCGGCGGCAACCAGGCCAGCGTGGAGAACGGGAAC 5684

Qy        601 GCGGGCCGGCGGCTGGCCTGCTGCGTGGTGGGCGTGTGCGGGCCCGGGCTCTGGGAGCGC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5685 GCGGGCCGGCGGCTGGCCTGCTGCGTGGTGGGCGTGTGCGGGCCCGGGCTCTGGGAGCGC 5744

Qy        661 CAGGCGCGGGAGCACTCAGAGCGCAAGAAGCGGCGGCGCGAGAGCGAGTGCAAGGCCGCC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5745 CAGGCGCGGGAGCACTCAGAGCGCAAGAAGCGGCGGCGCGAGAGCGAGTGCAAGGCCGCC 5804
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may  element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, in the method of treating the inflammatory disease colitis as set forth by the teachings of Niitsu et al. and Liang et al., the skilled artisan would have been sufficiently motivated to use the SOD3/EC-SOD amino acid sequence of Crapo or the polynucleotide encoding SOD3/EC-SOD of Crapo (b) because Crapo teaches both the amino acid sequence and the polynucleotide are suitable for treating inflammatory diseases. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.
                                                Applicant’s Arguments/Response to Arguments 
Applicant made no specific arguments with respect to the teachings of Crapo et al. or Crapo (b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating an inflammatory skin disease in a subject, the method comprising administering an effective amount of a composition comprising, as an active ingredient, mesenchymal stem cells overexpressing extracellular superoxide dismutase (SOD3) to the subject in need thereof, wherein the inflammatory skin disease is one or more disease selected from the group consisting of psoriasis and atopic dermatitis,  does not reasonably provide enablement for any other embodiment. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept in the instant application is a method a treating psoriasis or atopic dermatitis by administering a composition comprising mesenchymal stem cells overexpressing SOD3 to a subject in need thereof.  
The Breadth of the Claims: The breadth of the claims is excessive with treating any skin inflammatory disease. 
Amount of Direction Provided by Inventor/Working Examples: Pertinent to the instant rejection, para. 214+ of the PgPub describes an atopic-like dermatitis biological model induced by ovalbumin. Specifically, the specification teaches mixture of OVA protein and aluminum hydroxide as an antigen adjuvant was intraperitoneally injected into mice grown in SPF conditions at the start of the experiment (D0), day 7 (D7), and day 14 (D14), so that the animals were sensitized. From day 21 after the start of the experiment, a patch was prepared by wetting 1×1 cm2 gauze in 100 μg of OVA dissolved in 100 μl of PBS, and then attached to the shaved back of the mice to induce immune responses for 7 days. The immune responses were 
At para. 217, the specification teaches skin inflammation including rough skin, scaling, and reddish swelling was progressed on the back skin of the mice treated with only OVA (OVA) without MSC injection compared with a control. The skin inflammation was somewhat alleviated in the mice injected with untreated MSCs (OVA+MSC) or the mice injected with LacZ-MSCs (OVA+LACZ-MSC) compared with the mice treated with only OVA. The skin condition in the mice injected with SOD3-MSCs (OVA+SOD3-MSC) was improved to be similar to that in the control, as scaling and inflammation responses almost disappeared, and especially, an apparent inflammation alleviating effect was confirmed in the mice injected with SOD3-MSCs (OVA SOD3-MSC) compared with the mice injected with the other types of MSCs. The specification concludes that these results indicate that MSCs overexpressing SOD3 have an excellent effect in the alleviation of skin inflammation compared with general MSCs.
In a similar experiment, the declaration at pg. 6 describes evaluating the effect of the of the SOD3-transfected mesenchymal stem cells (SOD3-MSCs) compared to EC-SOD(SOD3) in improving dermal conditions in atopic dermatitis-induced animal model. Under ‘Experimental Results’, the Declaration teaches that as shown in FIG. 3A & FIG. 4A, when the group not treated with OVA (Control) and the group treated with OVA were compared, keratinization and dryness of the skin were detected with the naked eyes in the group treated with OVA. On the 
As a result of H&E staining, it was confirmed that the thickness of the epidermis in the
tested mice was significantly increased in the OVA-treated group, while the increased
thickness of the epidermis decreased in the group treated with SOD3 and SOD3-MSC,
respectively. However, SOD3-MSC administration was confirmed to be statistically much more
effective in reducing the thickness of the epidermis increased by OVA induction than the
SOD3 administration (See FIG. 3B & 3C and FIG. 4B & 4C).
In a psoriasis model, at Pg. 9 under ‘Experimental Results’, the Declaration teaches that as shown in FIG. 5A & FIG. 6A, when the group not treated with IMO (Control) and the group treated with IMO were compared, keratinization and dryness of the skin were detected with the naked eyes in the group treated with IMO. On the other hand, the group treated with IMO + SOD3 and the group treated with IMO + SOD3-MSC showed decreased keratinization and dryness of the skin compared to the IMO-treated group.
As a result of H&E staining, it was confirmed that the thickness of the epidermis in the tested mice was significantly increased in the IMO-treated group, while the increased thickness of the epidermis decreased in the group treated with SOD3 and SOD3-MSC, respectively. However, SOD3-MSC administration was confirmed to be statistically much more effective in reducing the thickness of the epidermis increased by IMO induction than the SOD3 administration (See FIG. 5B & 5C and FIG. 6B & 6C).
At issue here is that in both the psoriasis model and atopic dermatitis model, treatment of the diseases was confined to the epidermal layer and resulted in a decrease in thickness of 
The State of the Prior Art: Noda et al. (J Allergy Clin Immunol. 2015 Feb;135(2):324-36.) teach psoriasis and atopic dermatitis (AD) are common inflammatory skin diseases characterized by immune-mediated inflammation and abnormal keratinocyte differentiation. Continuing, Noda notes that although different subsets of TH cells (TH17 vs TH2/TH22 cells) mediate them, they share common features, including epidermal hyperplasia, marked T-cell and dendritic cell (DC) infiltration, and a relatively increased TH1 axis (Abstract; Col. 1, para. 1). Starace et al. (Clin Cosmet Investig Dermatol. 2019 Sep 12;12:691-698.) teach erosive pustular dermatosis of the scalp (EPDS) is a rare inflammatory condition of the scalp characterized by one or more areas of alopecia with erosions, thick yellow or yellow-brown crusts, superficial ulceration, and pustules that develop over several months or even years, leading to atrophic skin and scarring alopecia (Pg. 691, para. 1). Wollina et al. (Open Access Maced J Med Sci. 2019 Sep 30; 7(18): 3093–3095.) describes anetoderma as a rare disease (Abstract). Cook et al. (Anetoderma. 2022 Jan 2. In: StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2022 Jan–. PMID: 32809440.) describes anetoderma as a ‘skin disorder’ (Pg. 1, para. 1). Wollina notes that traditionally, anetoderma has been differentiated into an inflammatory subtype Jadassohn-Pellizari with prodromal urticaria-like lesions, followed by erythematous atrophic lesions (Pg. 3094, Col. 2, para. 4).
Epidermal hyperplasia is generally accepted in the art as a thickening or an increase in cells in the epidermis. Skin atrophy is generally accepted in the art as a reduction in epidermal 
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish that mesenchymal stem cells overexpressing SOD3 can treat any inflammatory skin disease, including those diseases that have no commonality in symptoms with atopic dermatitis and psoriasis, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
Claim 25 is objected to as being depend upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632